DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruetz (DE 19938405 A1) in view of “The Perfume Studio” (NPL 2015).
Regarding claim 1, Ruetz (DE 19938405 A1) teaches a method for providing a user-selected fragrance blend by a fragrance dispensing apparatus (Fig. 2 container 38), the method comprising: - querying to select, via a user interface, a fragrance reservoir containing several aroma-compounds (Claims 2 and 4, column 2 lines 54-60, input device 24) and - querying to select, via the user interface, at least one other fragrance reservoir containing another scent (Fig. 2 container 38, claim 2 states there are multiple different substances), - extracting the aroma-compounds from the selected fragrance reservoirs, and - dispensing the extracted aroma-compounds as a fragrance blend (Claim 1, Claims 26-28 Column 5 lines 13-17, Fig. 2). Ruetz appears to be silent with regards to selecting a reservoir with several aroma compounds belonging to a common family on a fragrance wheel and another reservoir containing other aroma compounds belonging to another scent family on a fragrance wheel.
“The Perfume Studio” (NPL 2015) (Already present in file wrapper) teaches pre-mixed blends of aroma-compounds belonging to a common first and second scent family (second page, 9 ml oil blends). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ruetz to include the fragrance oil blends and/or to include the formulations taught by The Perfume Studio as the aroma-compounds selectable in the different reservoirs to arrive at the claimed invention. One would have been motivated to do so to dispense complimentary and pleasant-smelling fragrances to arrive at an improved scent dispensing method. All of the claimed features are present in the prior art and an ordinary artisan could have combined them to arrive at a result that is nothing more than predictable. See MPEP 2143(I)(A) for more details.
Regarding claim 2, Ruetz in view of The Perfume Studio further teaches querying to select a fragrance reservoir containing several aroma-compounds in a scent family and a fragrance reservoir containing other aroma- compounds in another scent family(Claims 26-28. Container 38 contains many different fragrances and fragrance reservoir compartments, The Perfume Studio discloses aroma mixes of different scent families).
Regarding claim 3, Ruetz further teaches the reservoir comprises several aroma compounds and emitting the common scent family and at least two levels of a scent pyramid (Claims 1 and 26-28 and “Musky” section of The Perfume Studio comprising both Rose (floral) and coriander (spice) on a scent pyramid).
Regarding claim 4, Ruetz in view of The perfume studio teaches the scents comprise at least floral and fruity scent family (Column 1 lines 1-10, The Perfume Studio at least two of the different scents). Furthermore, Should The Perfume studio not teach this limitation with sufficient specificity : It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ruetz in view of The Perfume Studio such that there are further scent families comprising at least a woody, fruity, floral, fresh, and oriental scents to arrive at the claimed invention. One would have been motivated to do so to further emit complementary selectable scent profiles as desired by the user to arrive at an improved method.
Regarding claim 5, Ruetz in view of The Perfume Studio teaches the reservoir contains several aromas of different notes (Claims 1 and 26-28).
Regarding claim 6, Ruetz further teaches querying to select, via the user interface, an amount of the aroma- compounds from different fragrance reservoirs, and adding the aroma- compounds to the fragrance blend in accordance to the selected amount (Claim 26 teaches an amount of substance is selected and added).
Regarding claim 7, Ruetz further teaches querying to select, via the user interface, a type of the fragrance blend, and adding an amount of solvent to the fragrance blend in accordance to the selected type (Claim 14 states that ink can be included in the mixture and furthermore “solvent” is broad enough to read on any fluid that is capable of holding a solute or otherwise dissolving a substance).

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
Applicant’s remarks directed towards the 112 rejection of the term “a scent family”, “a scent pyramid” and “a fragrance wheel” are persuasive and the rejections are withdrawn. 
Applicant’s remarks directed towards claim 1 arguing that Ruetz in view of The Perfume Studio insufficiently teach, in combination, the limitations of selecting fragrances belonging to a common scent family until all levels of a scent pyramid are selected are not persuasive. Ruetz teaches multiple reservoirs containing multiple different aroma compositions, and The Perfume Studio teaches multiple aroma compositions belonging to a common scent family on a fragrance wheel. The combination of these teachings would absolutely lead an ordinary artisan to arrive at the claimed limitation above, especially in view of the breadth of the claim limitations “The scent family”, “the scent Pyramid” and “the fragrance wheel” as evidenced by the figures attached for the purpose of clarity and argument below. Even though the examiner concedes these terms are not on their own indefinite, the terms certainly are broader than what Applicant argues, even in view of the Declaration filed 03/16/2022. Claim limitations are given their broadest reasonable interpretation in light of the specification and therefore are not limited to the examples provided by Applicant in their arguments nor towards those in the declaration. Below are 7 different fragrance wheels, and 5 different scent pyramids, all different and presented for the purpose of establishing that while a person having ordinary skill would recognize what a fragrance wheel and scent pyramid are they by no means would concede that there is one and only one implementation of the concept, thus generalizing the term. Therefore the combination of Reutz and The Perfume Studio directs an ordinary artisan to include multiple different scent combinations in different reservoirs as claimed, and thus necessarily or at least obviously selecting all levels of at least one implementation of a scent pyramid and thus the claim limitations are met. 
Furthermore while insightful, the Declaration filed 3/16/2022 does not exclude other conceptions of scent families, scent notes, scent pyramids, fragrance wheels and the concrete definitions of scents themselves. Two sommeliers might find they experience different scents and taste notes while presenting a wine; for example, one might detect a floral note and a strong presence of oak while another detects a grassy note and earthy tones. Both are experts in the field but their field necessitates a judgement - in other words, something subjective that cannot be quantified on it’s on, because after all they are neither smelling nor tasting any of grass, flowers, oak or earth, they are tasting wine. The appraisal or aromas is similar in that (as claimed) the assessment of floral, citrus, woody, earthy etc. notes as well as the placement of these different notes on a scent pyramid are subjective and thus cannot be given the weight Applicant argues that they should, because similarly, the ordinary artisan is smelling neither flowers nor fruit, they are smelling perfume, and the claim limitations are directed not towards the perfume itself but how that perfume is being experienced – which once again cannot be quantified objectively.
Figures Presented for Example Referenced In Arguments

    PNG
    media_image1.png
    864
    900
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    750
    750
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    623
    623
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    736
    667
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    538
    538
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    658
    658
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    581
    876
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    704
    705
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    450
    740
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    481
    650
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    225
    225
    media_image12.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799